DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the third bridge electrode is connected to the long side of the third pixel electrode and extends toward a corresponding third pixel electrode of an adjacent second pixel unit; wherein the third bridge electrode is configured to connect with the corresponding third pixel electrode of the adjacent second pixel unit when the third sub-pixel short circuits; wherein the first bridge electrode, the second bridge electrode, and the third bridge electrode are arranged in a same laver with the first pixel electrode, the second pixel electrode, and the third pixel electrode, respectively,” as recited in claims 1 and 11.
Madigan (US 2018/0294324 A1), the closest reference, discloses an organic light-emitting diode (OLED) display panel, (FIGS. 2-17 and 34) comprising a plurality of first pixel units (at least left-most pixel units 150-152) and a plurality of second pixel units, (at least middle pixel units 150-152) the first pixel units and the second pixel units arranged symmetrically-mirrored to each other, wherein each of the first pixel units comprises: 
a first sub-pixel (blue sub-pixel/confinement well 140) comprising a first pixel electrode, (at least electrode 142)  and a longitudinal direction of the first pixel electrode arranged parallel to a longitudinal direction of the OLED display panel; (See FIG. 2) 
 a second sub-pixel (red sub-pixel/confinement well 120) comprising a second pixel electrode, (electrode 106) the second pixel electrode arranged adjacent to the first pixel electrode but in a different row, and a longitudinal direction of the second pixel electrode arranged parallel to the longitudinal direction of the OLED display panel; (See FIG. 2, showing the arrangement of the electrode 106 in a different row relative to the electrode 142) and 
a third sub-pixel (green sub-pixel/confinement well 130) comprising a third pixel electrode, (electrode 138) the third pixel electrode and the second pixel electrode arranged in a same row and spaced apart from each other, and a longitudinal direction of the third pixel electrode arranged parallel to the longitudinal direction of the OLED display; (see FIG 2, showing the arrangement) 
wherein the first pixel electrode is covered with an entire strip of blue electroluminescent material, (organic light emissive layer/electroluminescent layer 112, Paragraph [0207]: “The deposited organic light-emissive material 1932 can include material to facilitate light emission such as organic electroluminescence material associated with red, green, and/or blue light emission…”) and the second pixel electrode and the third pixel electrode are covered with a second electroluminescent material. (organic light emissive layer/electroluminescent layer 112, see FIG. 3A, which shows an example electrode 106 having the electroluminescent material 112 covering it entirely)
However, Madigan does not explicitly teach at least “the third bridge electrode is connected to the long side of the third pixel electrode and extends toward a corresponding third pixel electrode of an adjacent second pixel unit; wherein the third bridge electrode is configured to connect with the corresponding third pixel electrode of the adjacent second pixel unit when the third sub-pixel short circuits; wherein the first bridge electrode, the second bridge electrode, and the third bridge electrode are arranged in a same laver with the first pixel electrode, the second pixel electrode, and the third pixel electrode, respectively,” as recited in claims 1 and 11. No other reference remedies these deficiencies.
Therefore, claims 1 and 11 are allowed, and claims 2-6, 8-10, 12-16, and 18-20 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812